DETAILED ACTION

This Office action is in response to Applicant’s amendment filed December 20, 2021.  Applicant has amended claims 1, 7, 8 and 14.  Currently, claims 1, 7-11 and 13-16 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210128, 20210609 and 20210921.

The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 7-11 and 13-16 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2014/0290694, is maintained for the reasons of record.

The provisional rejection of claims 1, 7-11 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 15 and 18 of copending Application No. 16/413,626 is maintained for the reasons of record.

The provisional rejection of claims 1, 7-11 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-17 of copending Application No. 16/413,629 is maintained for the reasons of record.

The provisional rejection of claims 1, 7-11 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10 and 12-18 of copending Application No. 16/413,630 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Uchiyama et al, US 2014/0290694, does not teach or suggest in general spray droplets comprising 0.5-1.5% by weight of a surfactant system a thickener, and greater than 90% by weight of water, wherein the particle size distribution is such that a volume percent of spray droplets having a diameter from 10 microns to 100 microns is less than 15 percent, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Uchiyama et al clearly discloses a composition that contains 0.1-10% by weight of a surfactant (see paragraph 24), 0.001-1.0% by weight of a thickener, such as xanthan gum (see paragraphs 6, 90-103, and Formulation 9 in paragraph 186), and greater than 60% by weight of water (see paragraphs 108-110), wherein the median droplet size of the droplets is 200-600 microns (see paragraphs 129 and 171-176), per the requirements of the instant invention.  Furthermore, the examiner asserts that the newly added limitation of “wherein the particle size distribution is such that a volume percent of spray droplets having a diameter from 10 microns to 100 microns is less than 15 percent” that is recited in independent claims 1 and 14 is clearly met by Uchiyama et al, US 2014/0290694, since none of their droplets are less than 
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/413,626, 16/413,629 and 16/413,630 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 26, 2022